DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious of a refrigeration cycle apparatus in particular, the limitations: 
“during a cooling operation, a series refrigerant flow path being formed in which the refrigerant flows in series through each set of the air heat exchangers among the plurality of sets of air heat exchangers, in the series refrigerant flow path, the refrigerant flowing downward from above through the heat transfer tubes that all the single heat exchangers in the plurality of sets of air heat exchangers have, during a heating operation, a parallel refrigerant flow path being formed in which the refrigerant flows in parallel through each set of the air heat exchangers among the plurality of sets of air heat exchangers, in the parallel refrigerant flow path, the refrigerant flowing upward from below through the heat transfer tubes that all the single heat exchangers in the plurality of sets of air heat exchangers have” as recited in claim 1. 
The prior art of record fails to disclose the claimed series and parallel flow paths through the plurality of sets of air heat exchangers during a cooling and a heating operations, respectively. Applicant persuasive argues that the system of Furui discloses a parallel flow path. Also, the prior art of record fails to provide further teachings or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/KUN KAI MA/Primary Examiner, Art Unit 3763